DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-19 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-19 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claims 1 and 18 as the claim that represents the claimed invention for analysis and is similar to independent system claims 14 and 19 and product claim 16.  Claim 1 recites the limitations of authenticating/fraud-preventing user by using biometric information and substituting cryptic information for actual information and asking user questions.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  
Receiving identifications and account information, transforming the identification into a code, transmitting a request to the vendor, receiving a second identification, determining if the first code is the same as the second, transmitting a question, receiving answer, transmitting answer to vendor – specifically, the claim recites “receiving… identification information of the first subject and account information for a third party organization to which the first subject claims to be associated, the identification information comprising biometric information including at least one of an iris scan or a fingerprint; transforming… the identification information of the first subject into a first identity code that hides the identification information of the first subject; transmitting a request… to… third party organization, the request including the first identity code and the account information; determining… whether the first identity code matches a second identity code for an account holder corresponding to the account information; receiving…  a piece of information associated with the account information when… the first identity code matches the second identity code; transmitting… a question related to the piece of information; receiving… an answer in response to the question; and transmitting… a message corresponding to the answer,” recites a fundamental economic practice.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “central computer system”, “first illicit proceeds tracking system”, and “second illicit proceeds tracking system”,  in claim 1; the additional technical element of “a network of computer systems”, in claim 18; the additional technical element of “a memory device”, and “one processor”, in claims 14 and 19; and the additional technical element of “a non-transitory computer-readable medium” in claim 16, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 14, 16, and 18-19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as central computer system, first illicit proceeds tracking system, and third computer systems, and processor; a communication device such as a network; and storage device such as memory device and a non-transitory computer-readable medium.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 14, 16, and 18-19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 14, 16, and 18-19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 14, 16, and 18-19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  Dependent claim 8 discloses the use of user interface elements that could potentially be one of (or combination of) the followings – “a keyboard”, “a keypad”, “a monitor”, “a display”, “a terminal”, “a computer”, “a control panel”, “a vehicle dash board”, “a network interface”, “a machinery interface”, “an electrical interface”, “an electronic interface”, “a magnetic interface”, “an electromagnetic interface (including electromagnetic wave interface)”, “an optical interface”, “a light interface”, “an acoustic interface”, “a video interface”, “an audio interface”, “a contactless interface”, “a mobile phone interface”, “a smartphone interface”, “a smartbook interface”, “a tablet interface”, “other communication device interface”, “a Personal Digital Assistant (PDA) interface”, “a handheld device interface”, “a portable device interface”, “a wireless interface”, and “a wired interface”, which are parts of a computer system that is being used as a tool to perform the abstract idea.   Dependent claim 9 discloses the additional element of “a device interface associated with at least one of a financial institution, a merchant, an organization”, which is also part of a computer system that is being used as a tool to perform the abstract idea.   Dependent claim 10 similarly discloses the use of user interface elements that could potentially be one of (or combination of) the followings – “a keyboard”, “a keypad”, “a monitor”, “a display”, “a terminal”, “a computer”, “a control panel”, “a vehicle dash board”, “a network interface”, “a machinery interface”, “an electrical interface”, “an electronic interface”, “a magnetic interface”, “an electromagnetic interface (including electromagnetic wave interface)”, “an optical interface”, “a light interface”, “an acoustic interface”, “a video interface”, “an audio interface”, “a contactless interface”, “a mobile phone interface”, “a smartphone interface”, “a smartbook interface”, “a tablet interface”, “other communication device interface”, “a Personal Digital Assistant (PDA) interface”, “a handheld device interface”, “a portable device interface”, “a wireless interface”, and “a wired interface”, which are also parts of a computer system that is being used as a tool to perform the abstract idea.   Dependent claim 12 discloses the additional element of “a device interface connected to a network of computer systems”, which is part of a computer system that is being used as a tool to perform the abstract idea.   Dependent claim 13 similarly discloses the use of user interface elements that could potentially be one of (or combination of) the followings – “a keyboard”, “a keypad”, “a monitor”, “a display”, “a terminal”, “a computer”, “a control panel”, “a vehicle dash board”, “a network interface”, “a machinery interface”, “an electrical interface”, “an electronic interface”, “a magnetic interface”, “an electromagnetic interface (including electromagnetic wave interface)”, “an optical interface”, “a light interface”, “an acoustic interface”, “a video interface”, “an audio interface”, “a contactless interface”, “a mobile phone interface”, “a smartphone interface”, “a smartbook interface”, “a tablet interface”, “other communication device interface”, “a Personal Digital Assistant (PDA) interface”, “a handheld device interface”, “a portable device interface”, “a wireless interface”, and “a wired interface”, which are also parts of a computer system that is being used as a tool to perform the abstract idea.   The other dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-19 are not patent-eligible.
	
	
Response to Arguments
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. § 101… As requested by the Examiner during the interview, each of the independent claims has been amended to recite the identification information as comprising biometric information including at least one of an iris scan or a fingerprint, in order to overcome the § 101 rejections,”
the examiner respectfully disagrees.  In the 10/21/22 examiner interview, the examiner gave the reasons behind the 35 U.S.C. § 101 rejections and suggested that 35 U.S.C. § 101 rejections can often be overcome by incorporating technical elements that cannot be deemed “generic computer” (or its components) – possibly, such elements may include those used in iris or fingerprint scanning (if positively stated).  The examiner clearly stated that, the examiner will review the attorney’s official response and “respond accordingly in view of the discussion made during the interview”.  See 10/21/22 Examiner Interview Summary.   In the applicant’s response, the applicant added the phrase “the identification information comprising biometric information including at least one of an iris scan or a fingerprint”.   This is not sufficient to overcome the  35 U.S.C. § 101 rejections because this only describes the type of data used for identification.  Here the data to be processed represents information about user’s iris or fingerprint.  There is nothing technical about it; and it is not what the examiner suggested in the interview.

In response to applicant's argument that: 
“practical application of network security.  See paragraph 552… each computer system connected to the network only needs to have a single connection to the central computer systems,”
the examiner respectfully disagrees.  Having one electronic connection for data transmission is a business decision – just as if a bank were to decide to have one employee holding the key to the bank vault.  And having multiple connections/communication-channels is not necessary inferior (e.g., it could speed up the processing time leading to a more efficient and timely execution).  The cited security benefits (if any) come from a business decision/model in choosing a particular arrangement.  In other words, this arrangement is not enabled by some technical innovations/improvements for the purpose of the 35 U.S.C. § 101 analysis.

 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached T, W, Th, F, S: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK H GAW/Examiner, Art Unit 3698                                                                                                                                                                                                        
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698